1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     ALAN PRENTISS, an individual,                     Case No. 2:18-cv-01628-MMD-NJK

7                                    Plaintiff,                      ORDER
               v.
8
      THOR MOTOR COACH INC., et al.,
9
                                 Defendants.
10

11   I.     SUMMARY
12          Plaintiff Alan Prentiss initiated this lawsuit in state court against Defendants Thor
13   Motor Coach Inc. (“TMC”), “Camping World, Inc.” (properly “CWI, Inc.” and hereinafter
14   “CWI”) 1 and Wheeler RV Las Vegas, LLC (“Wheeler”) concerning the purchase of a motor
15   home that has fallen short of Plaintiff’s expectations. (ECF No. 1 at 6–12; ECF No. 57-1
16   (corrected image).) Defendants removed the case based on federal question jurisdiction
17   under 28 U.S.C. § 1331. (ECF No. 1.). 2 Inter alia before the Court is Plaintiff’s motion to
18   remand (“Motion”) (ECF No. 10). For the reasons stated below, the Court will grant the
19   Motion.
20   II.    BACKGROUND
21          The facts are taken from the original complaint (ECF No. 57-1).
22          This action arises from Plaintiff’s purchase of a new 2017 Thor Hurricane (“Motor
23   Home”) from CWI, by and through its franchisee, Wheeler for $154,662.02. The Motor
24   Home was manufactured, warranted and supplied by TMC.
25   ///
            1Defendants  indicate that the proper name is CWI. Inc, not “Camping World, Inc.”
26
     as provided in the original complaint and FAC. (See, e.g., ECF No. 18 at 1.)
27          2TheCourt has considered the relevant responsive brief (ECF No. 16) and reply
28   (ECF No. 19).
1           In connection with Plaintiff’s purchase of the Motor Home TMC issued and supplied

2    Plaintiff a written warranty, which includes 12 months or 15,000 miles unlimited mileage

3    coverage and 24 months or 24,000 miles structural coverage. Shortly after Plaintiff took

4    possession of the Motor Home, he witnessed defects and conditions necessitating

5    substantial repairs. However, the repairs were either faulty and or incomplete, and

6    ultimately put the Motor Home out of service for an extended period of time “and counting.”

7    (Id. at 4.) Plaintiff made a demand for compensation and revocation of acceptance. Plaintiff

8    filed the lawsuit because efforts to reach settlement were futile. Plaintiff’s state court

9    complaint alleged two claims for relief: violation of the Magnuson-Moss Warranty Act, 15

10   U.S.C. §§ 2301–2310 (“the Act”)—a federal statute—and revocation of acceptance under

11   NRS § 104.2608. (ECF No. 57-1.)

12   III.   LEGAL STANDARD

13          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

14   only over matters authorized by the Constitution and Congress. U.S. Const. art. III, § 2, cl.

15   1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A

16   suit filed in state court may be removed to federal court if the federal court would have had

17   original jurisdiction over the suit. 28 U.S.C. § 1441(a). However, courts strictly construe

18   the removal statute against removal jurisdiction, and “[f]ederal jurisdiction must be rejected

19   if there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980

20   F.2d 564, 566 (9th Cir. 1992) (emphasis added). Whether federal question jurisdiction

21   exists is based on the claims asserted on the “face” of the complaint at the time of removal.

22   See, e.g., Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (explaining the “well-

23   pleaded complaint rule.”).The Court has federal question jurisdiction under 28 U.S.C. §

24   1331 as to “only those cases in which a well-pleaded complaint establishes either that [1]

25   the federal law creates the cause of action or that [2] the plaintiff’s right to relief necessarily

26   depends on resolution of a substantial question of federal law.” Potter v. Hughes, 546 F.3d

27   1051, 1064 (9th Cir. 2008) (alteration in original) (quoting Franchise Tax Bd. v. Constr.

28   Laborers Vacation Tr., 463 U.S. 1, 27–28 (1983)).

                                                     2
1           The party seeking removal bears the burden of establishing federal jurisdiction by

2    a preponderance of the evidence standard. Durham v. Lockheed Martin Corp., 445 F.3d

3    1247, 1252 (9th Cir. 2006). A removing defendant must “provide evidence establishing

4    that it is ‘more likely than not’ that the amount in controversy exceeds” the jurisdictional

5    minimum. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (citations

6    omitted). As to the kind of evidence that may be considered, the Ninth Circuit has adopted

7    the “practice of considering facts presented in the removal petition as well as any

8    ‘summary-judgment-type evidence relevant to the amount in controversy at the time of

9    removal.’” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)

10   (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).

11   Conclusory allegations are insufficient. See id. at 1090–91 (citation omitted).

12   IV.    DISCUSSION

13          Defendants removed the action based on Plaintiff’s assertion of a claim under the

14   Act, and alleging Plaintiff seeks damages in excess of $50,000 (ECF Nos. 1, 1-1, 1-2 (TMC

15   consenting to removal)). The Court rejects jurisdiction here, finding Defendants fail to

16   demonstrate that the latter was true at the time of removal. 3

17          The Act creates a private right of action for failure to comply with the terms of a

18   written warranty. See, e.g., Millicevic v. Fletcher Jones Imports, Ltd., 402 F.3d 912, 917–

19   19 (9th Cir. 2005). Such is the gist of the claim Plaintiff asserted in his original state court

20   complaint as count 1 (see ECF No. 1-1 at 11 (“Count I—Breach of Written Warranty

21   Pursuant to the Magnuson-Moss Warranty Act”)). However, a claim may only be brought

22   in federal court under the Act where there is an amount in controversy, “computed on the

23   basis of all claims to be determine in [the] suit[,]” of at least $50,000. 15 U.S.C. §

24   2310(d)(3); see also Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1040 (9th Cir. 2004)

25   ///
            3Although  Plaintiff does not challenge the amount in controversy in the Motion (see
26
     generally ECF No. 10), the Court examines the issue sua sponte. See United Investors
27   Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (“[T]he district court
     had a duty to establish subject matter jurisdiction over the removed action sua sponte,
28   whether the parties raised the issue or not.”).

                                                    3
1    (recognizing the Act’s $50,000 jurisdictional prerequisite); Baldwin v. Jarrett Bay Yacht

2    Sales, LLC, 683 F. Supp. 2d 385, 392 (D. N.C. 2009) (“Congress then expressly

3    authorized state court jurisdiction for actions ‘under a written warranty’ that failed to meet

4    the $50,000 federal jurisdictional requirements of 15 U.S.C. § 2310(d)(3).”). In the petition

5    for removal, Defendants particularly contended that “[a]ccording to Paragraphs 14 and the

6    WHEREFORE sections immediately following Paragraphs 38 and 45 of his state court

7    Complaint, plaintiff demands a refund of the $154,662.02 that he paid for the motorhome

8    at issue, along with other damages.” (ECF No. 1 at 1-2; see also ECF No. 57-1 at 6, 8.)

9    The Court disagrees.

10          In the removed complaint, Plaintiff only sought to recover the diminution in value of

11   the Motor Home, any equitable relief the state court deemed appropriate, damages in

12   excess of $15,000 under each claim and other fees and costs. (ECF No. 57-1 at 6, 8.)

13   Under the Act, the amount in controversy requirement is exclusive of costs and interest.

14   15 U.S.C. § 2310(d)(3)(B). And, based on Plaintiff’s artful pleading, the state court

15   complaint did not render it plausible that there was an amount in controversy in excess of

16   $50,000 (see ECF No. 57-1) at the time of removal. 4 See, e.g., Ezell’s Fried Chicken v.

17   Stephens, 2011 WL 13228567, at * 1 (W.D. Wash. Mar. 1, 2011) (explaining that as master

18   of the case, a plaintiff may defeat removal by only asserting state law claims although she

19   is able to maintain her claims on both state and federal grounds); Matheson, 319 F.3d at

20   1090 (“Where doubt regarding the right to removal exists, a case should be remanded to

21   state court.”). The Court will therefore remand this action.

22   V.     CONCLUSION

23          The Court notes that the parties made several arguments and cited to several cases

24   not discussed above. The Court has reviewed these arguments and cases and determines

25   ///

26   ///
            4Plaintiff’ssubsequent filing of his amended complaint in this Court seeking relief
27
     of the cost of the Motor Home (ECF No. 14 at 8) does not change the Court’s conclusion
28   that Defendants were not entitled to remove the action when they did.

                                                   4
1    that they do not warrant discussion as they do not affect the outcome of the issues before

2    the Court.

3           It is therefore ordered that Plaintiff’s motion to remand (ECF No. 10) is granted. 5

4           It is further ordered that this case be remanded to the Clark County, Nevada District

5    Court because it is dubious whether the applicable requirements for removal were met at

6    the time Defendants removed this action.

7           It is further ordered that Defendants’ counter motion for attorneys’ fees (ECF No.

8    17) and motion to change venue (ECF No. 24) are denied as moot.

9           It is further ordered that the Clerk close this case.

10          DATED THIS 15th day of April 2019.

11

12
                                                        MIRANDA M. DU
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
            5Plaintiff
                     included a request for attorneys’ fees in this motion in violation of LR IC 2-
27   2(b), which requires that each type of relief requested must be filed in a separate
     document. The Court denies Plaintiff’s request for attorneys’ fees on this basis. The Court
28   further finds that attorneys’ fees are not warranted even disregarding the procedural
     defect.
                                                  5
